        Case 4:20-cr-06010-SAB   ECF No. 82    filed 01/19/21   PageID.280 Page 1 of 4



 1
 2                                                                           FILED IN THE
                                                                         U.S. DISTRICT COURT
 3                                                                 EASTERN DISTRICT OF WASHINGTON



 4                                                                  Jan 19, 2021
 5                        UNITED STATES DISTRICT COURT                  SEAN F. MCAVOY, CLERK




 6                     EASTERN DISTRICT OF WASHINGTON
 7
 8 UNITED STATES OF AMERICA,
 9                            Plaintiff,           No. 4:20-CR-06010-SAB-1
10         v.
11 MICHAEL LEE VANTIGER,                           ORDER SETTING BRIEFING
                                                   SCHEDULE RE: MOTION TO
12                            Defendant.           SUPPRESS; CONTINUING
13                                                 TRIAL AND PRETRIAL
                                                   CONFERENCE AND
14                                                 EXTENDING DEADLINES
15
16         The Court has received and reviewed the parties’ Joint Status Report and
17 Proposed Scheduling Order, ECF No. 81. The Government is represented by
18 Stephanie Van Marter and Defendant is represented by Geana Van Dessel. The
19 parties agree and request the Court extend certain deadlines related to Defendant’s
20 pending Motion to Suppress, ECF No. 76, so that the Government may retain an
21 expert witness. The parties also request the Court continue trial and the pretrial
22 conference to allow them adequate time to prepare for trial. The Court finds good
23 cause to grant the parties’ request.
24 //
25 //
26 //
27 //
28
     ORDER SETTING BRIEFING SCHEDULE RE: MOTION TO SUPPRESS;
     CONTINUING TRIAL AND PRETRIAL CONFERENCE AND
     EXTENDING DEADLINES * 1
      Case 4:20-cr-06010-SAB     ECF No. 82     filed 01/19/21   PageID.281 Page 2 of 4



 1        Accordingly, IT IS HEREBY ORDERED:
 2        1. The Government shall respond to Defendant’s Motion to Suppress, ECF
 3 No. 76, no later than January 29, 2021. Defendant shall reply in support of his
 4 motion no later than February 15, 2021. The Motion shall be heard with oral
 5 argument on March 8, 2021 at 9:00 a.m. in Yakima, Washington.
 6        2. The trial set for February 16, 2021 is STRICKEN and RESET to May 3,
 7 2021 in Richland, Washington, at 9:00 a.m., commencing with a final pretrial
 8 conference at 8:30 a.m. Hearings will be held in Richland unless otherwise
 9 specified.
10        3. The pretrial conference set for February 3, 2021 is STRICKEN and
11 RESET for April 21, 2021 at 10:00 a.m. in Yakima, Washington. Counsel shall
12 advise the Court regarding any dispositive change in the status of this case at least
13 five (5) days prior to the pretrial conference. Any motion to continue the pre-trial
14 conference or trial shall be filed at the earliest practicable opportunity, but no later
15 than seven (7) days prior to said proceeding. Movant shall provide (1) specific
16 and detailed reasons for the continuance to permit the Court to make the necessary
17 findings; (2) if applicable, the Defendant’s signed Speedy Trial Waiver; (3) the
18 position of opposing counsel; and (4) the proposed new date. Continuances are not
19 granted absent good cause.
20        4. All pretrial motions shall be filed on or before April 2, 2021 and noted for
21 hearing at the April 21, 2021 pretrial conference.
22        5. The Government shall disclose to Defendant the identifies of any
23 confidential informants and their willingness to be interviewed no later than April
24 23, 2021.
25        6. The Government shall disclose grand jury transcripts to Defendant no
26 later than April 23, 2021.
27
28
     ORDER SETTING BRIEFING SCHEDULE RE: MOTION TO SUPPRESS;
     CONTINUING TRIAL AND PRETRIAL CONFERENCE AND
     EXTENDING DEADLINES * 2
        Case 4:20-cr-06010-SAB    ECF No. 82    filed 01/19/21   PageID.282 Page 3 of 4



 1         7. Trial briefs, proposed voir dire, jury instructions, verdict forms, exhibit
 2 lists, expert witness lists, and summaries of expert testimony shall be filed and
 3 served by all parties on or before April 26, 2021. This does not modify the parties’
 4 discovery obligations under Fed. R. Crim. P. 16. Absent an agreement between the
 5 parties or an Order from the Court, the parties’ Fed. R. Crim. P. 16 discovery
 6 deadlines shall be governed by Local Criminal Rule 16.
 7         8. Each party shall deliver its exhibits to the other party no later than April
 8 28, 2021. Each party shall also deliver exhibit binders to the Court no later than
 9 April 28, 2021.
10         9. The parties shall deliver JERS-compatible digital evidence files to the
11 Courtroom Deputy no later than April 28, 2021.
12         10. The Court finds, given the outbreak of the COVID-19 virus, that
13 rescheduling hearings set in the near future would result in minimizing undue risk
14 to defendants, counsel, law enforcement, Court staff, and the public at large. The
15 Court also finds current public health advisories reduce the Court’s ability to
16 obtain an adequate spectrum of jurors and curtails the availability of counsel and
17 Court staff to be present in the courtroom. See Eastern District of Washington
18 General Order 2021-1. The Court, therefore, finds the ends of justice served by
19 resetting hearings in all criminal matters during this period outweigh the best
20 interest of the public and defendants in speedy trials, and the period of delay
21 attributable to this Order will be excluded from Speedy Trial Act calculations.
22 //
23 //
24 //
25 //
26 //
27 //
28
     ORDER SETTING BRIEFING SCHEDULE RE: MOTION TO SUPPRESS;
     CONTINUING TRIAL AND PRETRIAL CONFERENCE AND
     EXTENDING DEADLINES * 3
      Case 4:20-cr-06010-SAB   ECF No. 82    filed 01/19/21   PageID.283 Page 4 of 4



1        Thus, pursuant to 18 U.S.C. § 3161(h)(7)(A), the time between February 16,
2 2021, the current trial date, until May 3, 2021, the new trial date, is DECLARED
3 EXCLUDABLE for purposes of computing time under the Speedy Trial Act. The
4 Court finds that the ends of justice served by such a continuance outweigh the
5 public’s and Defendant’s interest in a speedy trial.
6        IT IS SO ORDERED. The District Court Executive is hereby directed to
7 enter this Order and furnish copies to counsel.
8        DATED this 19th day of January 2021.
9
10
11
12
13
                                                     Stanley A. Bastian
14                                           Chief United States District Judge
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     ORDER SETTING BRIEFING SCHEDULE RE: MOTION TO SUPPRESS;
     CONTINUING TRIAL AND PRETRIAL CONFERENCE AND
     EXTENDING DEADLINES * 4
